 

ee ae
STATE C i INOIS
IN THE CIRCUIT COURT OF THE THIRD JUDICIAL CIRCUIT

 

 

 

MADISON COUNTY
(618) 692.6240
WWW.CO.MADISON.IL.US

ANDREW FREY, oy? Jl
eg rr
PLAINTIFF Case No. 20201 o0g4t1 rr
VS. , . == wy,

ALAN REID BUFFINGTON, coe 2

J&L TRUCKING,
LNJ FARMS, and
LNJ FARMS TRUCKING,

DEFENDANTS
DEFENDANT: J&L Trucking, 1577 239% Street, Batavia, LA 52533

You are hereby summoned and required to file an answer in this case, or otherwise file your
appearance, in the office of the Madison County Circuit Clerk, within 30 days after service of this
summons, exchisive of the day of service. If you fail to do so, a judgment or decree by default may be
taken against you for the relief prayed in the complaint.

This summions must be Teturned by the officer or other person to whom it was given for service,

with endorsement thereon of service and fees, if any, immediately after service, If service cannot be
made, this summons shall be returned so endorsed,

This summioris may not bé served later than 30 days after its date.
* 3/26/2020

‘si Mark Von Nida

Clerk. of the Circuit Court is} Angela Bentlage

 

 

(Plaintiff's attorney or plaintiff if he is not represented by an attomey)
G. Michael Stewart

Simmons Hanly Conroy

Attorneys for Plaintiff

One Court Street, Alton, IL 62002

(618) 259-2232

EqCode:396777

 
Page 2 of 25 Page ID #2
Case 3:20-ev-00434-MAB-~Document 1 Filed 05/08! 20 Pag (> ee

Bae . oa *“*EFILED***
ET ag a Case Number 2020. 000474

. Date: 3/24/2020 3:25 py

Mark Von Nida

Clerk of Circuit Court

Third Judicial Circuit, Madison County Ilinois

IN THE CIRCUIT COURT
THIRD JUDICIAL CIRCUIT
MADISON COUNTY, ILLIN OIS

 

 

ANDREW FREY. )
)
Plaintiff,
5 20201. 000411 ..
vs. ) No.: tks
) * “Fy
ALAN REID BUF FINGTON, ) 7 ~~
Serve: 2384 129% Street, Winfield, lowa 52659) ca fT
) ze PTT
) weg
J&L. TRUCKING, ) | vs
Serve: 1577 230" Street, Batavia, Towa, 52533 } or 2
)
)
LNJ FARMS, )
Serve: 1577 230" Street, Batavia, lowa, 52533)
)
)
LNJ FARMS TRUCKING, LLC, )
Serve: 1577 239 Street, Batavia, Towa, 52533)
)
Defendants. )
COMPLAINT
COUNT I

NEGLIGENCE AGAINST ALAN REID BUFFINGTON
Comes now the Plaintiff ANDREW FREY by and through his attorneys, G. Michael
Stewart of SIMMONS HANLY CONROY LLC, and for his Complaint against Defendant

ALAN REID BUFFINGTON states as follows:

1, Plaintiff Andrew Frey (hereinafter “Andrew’) is a resident of Godfrey, Madison

County, Illinois.

2. Defendant Alan Reid Buffington (hereinafter “Buffington”) is a resident of

Page | of 23

 
i 43-——__-___-
Case 3:20-cv-00434-MAB\ Document 1. Filed 05/08/20 Page's of 25 Page ID

-

Winfield, Iowa.

3. Defendant J&L. Trucking (hereinafter “J&L”) is a business located at 1577 230%
Street, Batavia, Iowa.

4, LNJ Farms is a business located at 1577 230% Street, Batavia, Iowa.

5. LNJ Farms Trucking, LLC (hereinafter “LNSJ”) is a business located at 1577 230"
Street, Batavia, Iowa.

6. J&L owned the 2006 International Truck operated by Buffington on February 14,
2019, in Madison County, Illinois.

7. LNJ Farms owned the 2006 International Truck operated by Buffington on
February 14, 2019, in Madison County, Ilinois.

8. LNJ owned the 2006 International Truck operated by Buffington on February 14,
2019, in Madison County, Illinois.

9. The jurisdiction of this Court is proper as the accident occurred in Madison
County, Illinois, a8 hereinafter more fully shown.

10. On February 14, 2019, Andrew was lawfully operating his motor vehicle
northbound on Interstate 55, Madison County, Illinois.

11. At the same time Andrew was operating his vehicle northbound on Interstate 55,
Buffington was operating the 2006 International Truck southbound on Interstate 55, Madison
County, Illinois,

12. Defendant Buffington caused the 2006 International Truck to cross the median
between the northbound and southbound lanes of Interstate 55, Madison County, Illinois and

into the vehicle driven by Andrew.

13. On February 14, 2019, Buffington owed. a duty to Andrew and other persons

Page 2 of 23
‘B44
Case $:20-cV-00434-M ABN Document 1 Filed 05/08/20 Page’ of 25 Page

=

lawfully present on the roads on Madison County, Illinois to safely and reasonably operate the

motor vehicle he was driving.

14, Notwithstanding Buffington’s duty to Andrew, Buffington negligently

operated the 2006 International Truck in that he struck the vehicle Andrew was operating.

15. Buffington did one or more of the following negligent acts and thereby caused

the injuries and damages in this Complaint:

(a.) Buffington failed to maintain safe and reasonable control of the
vehicle he was driving;

(b.) Buffington failed to keep the vehicle he was operating in its
appropriate lane;

(c.) Buffington failed to keep the vehicle he was operating in the
southbound lane, but rather crossed into the northbound lane striking
Andrew’s vehicle;

(d.) Buffington failed to yield to the vehicle which Andrew was operating;

(e.) Buffington failed to keep his vehicle under control;

(f.) Buffington failed to safely operate his vehicle;

(g-) Buffington operated a vehicle at an excessive and unreasonable speed;

(h.) Buffington failed to avoid an accident;

(i.) Buffington failed to reduce speed to avoid an accident;

Gj.) Buffington failed to take action to avoid an accident;

(k.) Buffington failed to keep control of his vehicle;

(.} Buffington operated his vehicle in the wrong lane of travel.

16, As a direct and proximate result of one or more of Buffington’s foregoing

Page 3 of 23
Case $:20-cv-00434- Mie Document 1 Filed 05/08/20 Pages of 25 Page ID #5

“7 ,
ot 4

negligent acts, Andrew was caused to sustain severe and permanently disabling and disfiguring

injuries, more specifically:

(a.)
(b.)
(c.)
(d.)
(e.)
(f)

(g.)
(h.)
(i.)
G.)

(kK)

(I.)

He suffered injury to his back;

He suffered injury to his vertebrae:

He suffered injury to his spine;

He suffered injury to his muscles, ligaments and tendons:

He suffered bruising and injury to his muscles and skin;

He was required to endure medical procedures, and therapies as a result of
the accident;

He ts required to undergo further medical procedures, which may include
surgery;

He suffered, and continues to suffer, great mental anguish;

He suffered, and continues to suffer, great physical pain;

He. was, and continues to remain, unable to care for his own needs;

He lost, and will continue to lose, large sums of money from gainful
employment that he would have otherwise accrued except for his injuries;
He has paid for, become liable for, and will continue to become liable for

large sums of money for medical care;

all to the damage of Plaintiff Andrew Frey in an amount in excess of fifty thousand dollars

($50,000.00), plus costs herein expended.

WHEREFORE, Plaintiff Andrew Frey demands judgment against Defendant Alan Reid

Buffington in an amount in excess of Fifty Thousand Dollars ($50,000.00), plus costs herein

expended, and such other relief as justice and equity demand.

Page 4 of 23
Case 9:20-cv-004S4-MPB Document 1 Filed 05/08/20 page? of 25 Page ID #6

veka

COUNT IT
WILLFUL AND WANTON MISCONDUCT AGAINST
ALAN REID BUFFINGTON

Comes now the Plaintiff ANDREW FREY by and through his attorneys, G. Michael
Stewart of SIMMONS HANLY CONROY LLC, and for his Complaint against Defendant Alan
Reid Buffington states as follows:

l. Plaintiff Andrew Frey (hereinafter “Andrew’) is a resident of Godfrey, Madison
County, Illinois.

2. Defendant Alan Reid Buffington (hereinafter “Buffington”) is a resident of
Winfield, lowa. |

3. Defendant J&L Trucking (hereinafter “J&L”) is a business located at 1577 2304
Street, Batavia, lowa.

4, LNJ Farms is a business located at 1577 230" Street, Batavia, Iowa.

5. LNJ Farms Trucking, LLC (hereinafter “LNJ”) is a business located at 1577 2308
Street, Batavia, lowa.

6. J&L owned the 2006 International Truck operated by Buffington on February 14,
2019, in Madison County, Illinois.

7. LNJ Farms owned the 2006 International ‘Truck operated by Buffington on
February 14, 2019, in Madison County, Illinois.

8. LNJ owned the 2006 International Truck operated by Buffington on February 14,
2019, tn Madison County, Illinois.

9. The jurisdiction of this Court is proper as the accident occurred in Madison

County, Illinois, as hereinafter more fully shown.

Page 5 of 23
Case 3:20-cv-00434- Mine. Document 1 Filed 05/08/20 Page-/ of 25 Page ID #7

10. On February 14, 2019, Andrew was lawfully operating his motor vehicle
northbound on Interstate 55, Madison County, Illinois.

il. At the same time Andrew was operating his vehicle northbound on Interstate 55,
Buffington was operating the 2006 International Truck southbound on Interstate 55, Madison
County, Illinois.

12. Defendant Buffington caused the 2006 International Truck to cross the median
between the northbound and southbound lanes of Interstate 55, Madison County, Illinois and
into the vehicle driven by Andrew.

13. On February 14, 2019, Buffington owed a duty to Andrew and other persons
lawfully present on the roads on Madison County, Illinois to safely and reasonably operate the
motor vehicle he was driving.

14. Notwithstanding Buffington’s duty to Andrew, Buffington drove his vehicle
in a willful and wanton manner in that he drove the 2006 International Truck into the
opposite lane of travel and struck the vehicle Andrew was operating.

15. Buffington did one or more of the following did one or more of the following
willful and wanton acts and thereby caused the injuries and damages in this Complaint:

(a.) Buffington crossed the median separating the northbound and
southbound traffic and into the path of the vehicle lawfully operated by
Andrew;

(b.) Buffington failed to maintain safe and reasonable control of the
vehicle he was driving:

{c.) Buffington failed to keep the vehicle he was operating in its

appropriate lane.

Page 6 of 23
Case 9:20-cv-004S4-MiPE Document 1 Filed 05/08/20 Page’ of 25 Page

 

16. As a direct and proximate result of one or more of Hartman's foregoing willful

and wanton acts, Andrew sustained severe and permanently disabling and disfiguring injuries,

more specifically:
(a.)
(b.)
(¢.)
(d.)
(e.)
(f)

(g.)

(h.)

(i)

Gj.)

(k.)

(L.}

He suffered injury to his back:

He suffered injury to his vertebrae;

He suffered injury to his spine;

He suffered injury to his muscles, ligaments and tendons;

He suffered bruising and injury to his muscles and skin;

He was required to endure medical procedures, and therapies as a result of
the accident;

He is required to undergo further medical procedures which may include
surgery;

He suffered, and continues to suffer, great mental anguish;

He suffered, and continues to suffer, great physical pain;

He was, and continues to remain, unable to care for his own needs:

He lost, and will continue to lose, large sums of money from gainful
employment that he would have otherwise accrued except for his injuries;
He has paid for, become liable for, and will continue to become liable for

large sums of money for medical care;

all to the damage of Plaintiff Andrew Frey in an amount in excess of fifty thousand dollars

($50,000.00), plus costs herein expended.

WHEREFORE, Plaintiff Andrew Frey demands judgment against Defendant Alan Reid

Buffington in an amount in excess of Fifty Thousand Dollars ($50,000.00), plus costs herein

Page 7 of 23.
Case $:20-cv 00434 Mine. Document 1 Filed 05/08/20 Page? of 25 Page ID #9

expended, and such other relief as justice and equity demand.

COUNT HI
NEGLIGENCE AGAINST J&L TRUCKING

Comes now the Plaintiff ANDREW FREY by and through his attorneys, G. Michael
Stewart of SIMMONS HANLY CONROY LLC, and for his Complaint against Defendant J&L
TRUCKING states as follows:

1. On February 14, 2019, Defendant J&L Trucking (hereinafter “J&L”) owned the

2006 International Truck (hereinafter “Internationai”) driven by Defendant Alan Reid

Buffington.

2. The International was registered to J&L at its place of business in Batavia,
lowa.

3. The jurisdiction of this Court is proper as the accident occurred in Madison

County, Illinois, as hereinafter more fully shown.

4, That Plaintiff Andrew Frey (hereinafter “Andrew”) is. a resident of Madison

County, Illinois.

5. Detendant Alan Reid Buffington (hereinafter “Butfington”} is a resident of

Winfield, Iowa.
6. Defendant J&L is a business located at 1577 230! Street, Batavia, Iowa,
conducting business in the State of Illinois.

7. LNJ Farms is a business located at 1577 230" Street, Batavia, lowa, conducting

business in the State of Hlinois, conducting business in the State of [linois.

8. LNJ Farms Trucking, LLC (hereinafter “LNJ”) is a business located at 1577 230!

Page 8 of 23
Case $:20-cv-00434-MAB~Document 1 Filed 05/08/20 Pagg-20 of 25 Page ID #10

Street, Batavia, lowa, conducting business in the State of ILlinois.

9, J&L owned the International operated by Buffington on February 14, 2019, in
Madison County, Illinois.

10. LNJ Farms owned the International operated by Buffington on February 14,
2019, in Madison County, Minois.

11. LNJ owned the International operated by Buffington on February 14, 2019, in
Madison County, Illinois.

12. On February 14, 2019, Andrew was lawfully operating his motor vehicle
northbound on Interstate 55, Madison County, Hlinois.

13. At the same time Andrew was operating his vehicle northbound on Interstate 55,
Buffington was operating the International southbound on Interstate 54 > Madison County,
Illinois.

14, Prior to February 14, 2019, Defendant Buffington had health condition(s) that
should have prechided his operation of the International.

15. Prior to February 14, 2019, Defendant Buffington had health condition(s) that
precluded or should have precluded his operation of a commercial vehicle and the use of a
commercial driver’s license in the State of Illinois.

16. Defendant J&L had a professional business relationship with Defendant
Buffington that put them on notice or should have put them on notice of Defendant Buffington’s
health condition(s).

17. Defendant J&L loaned, leased, and/or entrusted the International to Defendant
Buffington when it knew or should have known Defendant Buffington would not operate the

International in a safe or lawful manner.

Page 9 of 23
Case 9:20-cv-00434- MAB Document 1 Filed 05/08/20 Pagel of 25 -Page ID #11

18. Defendant J&L loaned, leased and/or entrusted the International to Defendant
Buffington when it knew or should have known Defendant Buffington was not lawfully able to
operate a commercial vehicle in the State of IHinois.

L9. Defendant J&L loaned, leased and/or entrusted the International to Defendant
Buffington when it knew or should have known Defendant Buffington was not fit to operate a
commercial vehicle in the State of Illinois.

20. Defendant J&L loaned, leased, and/or entrusted the International to Defendant
Buffington when it knew or should have known Defendant Buffington would not or could not
safely operate a commercial vehicle.

21. That Defendant J&L, as the owner of the International, had an exclusive or
supetior right of contro! of the International driven by Defendant Buffington.

22. On February 14, 2019, Defendant J&L owed a duty to Andrew, and other
motorists, to ensure its vehicle was operated by safe and competent, licensed drivers.

23. Defendant J&L had a duty to Jones to ensure that any person that it loaned,
leased, and/or entrusted its International to would operate it in a safe, lawful and/or experienced
manner.

24, Notwithstanding Defendant J&L’s duty to Andrew, it negligently loaned,
leased, and/or entrusted the International to Defendant Buffington, who it knew or should
have known, had medical condition(s) that would make it unsafe for Defendant Buffington to
operate a commercial vehicle in the State of ILlinois.

25. Notwithstanding Defendant J&L’s duty to Andrew, it negligently loaned,
leased, and/or entrusted the International to Defendant Buffington, who it knew or should

have known, had health condition(s) that precluded or should have precluded his operation of a

Page 10 of 23
Case 8: 20-0V-00884-MAB— Document 1 Filed 05/08/20 Page.12 of 25 Page ID #12

‘

commercial vehicle and the use of a commercial driver’s license in the State of Illinois.

26. On February 14, 2019, after Defendant J&L negligently loaned, leased, and/or
entrusted Defendant Buffington with the International, Defendant Buffington was
incompetent or negligent in the operation or use of the vehicle. Specifically, Defendant
Buffington crossed the median on Interstate 55 in Madison County, [ilinois and drove the
International southbound in the northbound lane of travel, striking Andrew’s vehicle,

27. At the time and place alleged above, Defendant J&L did one or more of the.
following incompetent or negligent acts and thereby caused the injuries and damages in this
Complaint:

(a.)  Loaned, leased, and/or entrusted the International to someone it knew
or should have known would not or could not operate the International
safely;

(b.) Loaned, leased, and/or entrusted the International to someone it knew
or should have known had a medical condition that would preclude that
person from the safe and reasonable operation of the International,

(c.) Loaned, leased, and/or entrusted the International to someone it knew
or should have known had health condition(s) that precluded or should
have precluded his operation of a commercial vehicle and the use of a
commercial driver’s license in the State of Illinois;

{d.) Loaned, leased, and/or entrusted the International to someone it knew
or should have known had health condition(s) that would have or could
have precluded the safe operation of a commercial vehicle in the State of

Ulinois;

Page 11 of 23
Case 8: 20-0v-00884-MAB~Document 1 Filed 05/08/20 Pagets of 25 Page ID #13

(e.)

Loaned, leased, and/or entrusted the International to someone it knew
or should have known had health condition(s) that would have or could
have precluded the use of a commercial driver’s license in the State of

Illinios.

28. As a direct and proximate result of one or more of Defendant J&L’s foregoing

negligent acts, Andrew sustained severe and permanently disabling and disfiguring injuries,

more specifically:
{a.)
(b.)
(c.)
(d.)
(e.)
«.)

(g-)

(h.)

(i)

G.)

(k.)

5)

He suffered injury to his back;

He suffered injury to his vertebrae;

He suffered injury to his spine;

He suffered injury to his muscles, ligaments and tendons;

He suffered bruising and injury to his muscles and skin;

He was required to endure medical procedures, and therapies as a result of
the accident;

He is required to undergo further medical procedures which may include
surgery;

He suffered, and continues to suffer, great mental anguish;

He suffered, and continues to suffer, great physical pain;

He was, and continues to remain, unable to care for his own needs:

He lost, and will continue to lose, large sums of money from gainful
employment that he would have otherwise accrued except for his injuries;
He has paid for, become liable for, and will continue to become liable for

large sums of money for medical care;

Page 12 of 23
Case $:20-cv-00434-MAjz-~Document 1 Filed 05/08/20 Paget of 25 Page ID#14 —

\

all to the damage of Plaintiff Andrew Frey in an amount in excess of fifty thousand dollars
($50,000.00), plus costs herein expended.

WHEREFORE, Plaintiff Andrew Frey demands judgment against Defendant J&L
Trucking in an amount in excess of Fifty Thousand Dollars ($50,000.00), plus costs herein

expended, and such other relief as justice and equity demand.

COUNT IV
NEGLIGENCE AGAINST LNJ FARMS

Comes now the Plaintiff ANDREW FREY by and through his attorneys, G. Michael
Stewart of SIMMONS HANLY CONROY LLC, and for his Complaint against Defendant LNJ
FARMS states as follows:

1. On February 14, 2019, Defendant LNJ Farms owned the 2006 International Truck
(hereinafter “International”) driven by Defendant Ajan Reid Buffington.

2. The International was registered to LNJ Farms at its place of business in
Batavia, Iowa.

3, The jurisdiction of this Court is proper as the accident occurred in Madison
County, [llinois, as hereinafter more fully shown.

4, That Plaintiff Andrew Frey (hereinafter “Andrew”) is a resident of Madison
County, Illinois.

5. Defendant Aian Reid Buffington (hereinafter “Buffington”) is a resident of
Winfield, lowa.

6. Defendant J&L Trucking (hereinafter “J&L,”) is a business located at 1577 230%
Street, Batavia, Iowa, conducting business in the State of Illinois,

7. LNJ Farms is a business located at 1577 230" Street, Batavia, lowa, conducting

Page 13 of 23
6 15 of 25 Page ID#15

a

Case S20-OOESA MAN Document 1 Filed 05/08/20 Pag

business in the State of Illinois.

8. LNJ Farms Trucking, LLC (hereinafter “LNJ”) is a business located at 1577 230%
Street, Batavia, Iowa, conducting business in the State of Illinois.

9. J&L owned the International operated by Buffngton on February 14, 2019, in
Madison County, Illinois.

10. LNJ Farms owned the International operated by Buffington on February 14,
2019, in Madison County, Illinois.

11. LNJ owned the International operated by Buffington on February 14, 2019, in
Madison County, Illinois.

12. On February 14, 2019, Andrew was lawfully operating his motor vehicle
northbound on Interstate 55, Madison County, Illinois.

13. At the same time Andrew was operating his vehicle northbound on Interstate 55,
Buffington was operating the International southbound on Interstate 55, Madison County,
Illinois.

14, Prior to February 14, 2019, Defendant Buffington had health condition(s) that
precluded or should have precluded his operation of the International.

15. Prior to February 14, 2019, Defendant Buffington had health condition(s) that
precluded or should have precluded his operation of a commercial vehicle and the use of a
commercial driver’s license in the State of Illinois.

16. Defendant LNJ Farms had a professional business relationship with Defendant
Buffington that put them on notice or should have put them on notice of Defendant Buffington’ s
health condition(s).

17. Defendant LNJ Farms loaned, leased, and/or entrusted the International to

Page 14 of 23
Case 3:20-cv-00434-MAB.. Document 1 Filed 05/08/20 Page 16 of 25 Page ID #16

Defendant Buffington when it knew or should have known Defendant Buffington would not
operate the International in a safe or lawful manner.

18. Defendant LNJ Farms loaned, leased, and/or entrusted the International to
Defendant Buffington when it knew or should have known Defendant Buffington was not
lawfuily able to operate a commercial vehicle in the State of Illinois.

19, Defendant LNJ Farms loaned, leased, and/or entrusted the International to
Defendant Buffington when it knew or should have known Defendant Buffington was not fit to
operate a commercial vehicle in the State of Illinois.

20. Defendant LNJ Farms loaned, leased, and/or entrusted the International to
Defendant Buffington when it knew or should have known Defendant Buffington would not or
could not safely operate a commercial vehicle,

21, That Defendant LNJ Farms, as the owner of the International, had an exclusive or
superior right of control of the International driven by Defendant Buffington.

22. On February 14, 2019, Defendant LNJ Farms owed a duty to Andrew, and other
motorists, to ensure its vehicle was operated by safe and competent, licensed drivers.

23. Defendant LNJ Farms had a duty to Jones to ensure that any person that it loaned,
leased, and/or entrusted its International to would operate it in a safe, lawful and/or experienced
manner.

24. Notwithstanding Defendant LNJ Farms’ duty to Andrew, it negligently loaned,
leased, and/or entrusted the International to Defendant Buffington, who it knew or should
have known had medical condition(s) that would make it unsafe for Defendant Buffington to
operate a commercial vehicle in the State of Illinois.

25. Notwithstanding Defendant LNJ Farms’ duty to Andrew, it negligently loaned,

Page 15 of 23
Case 3:20-cv-00434-MAB._ Document 1 Filed 05/08/20 Page 17 of 25 Page ID #17

leased, and/or entrusted the International to Defendant Buffington, who it knew or should
have known, had health condition(s) that precluded or should have precluded his operation of a
commercial vehicle and the use of a commercial driver’s license in the State of Illinois.

26. On February 14, 2019, after Defendant LNJ Farms negligently loaned, leased
and/or entrusted Defendant Buffington with the International, Defendant Buffington, was
incompetent or negligent in the operation or use of the vehicle. Specifically, Defendant
Buffington crossed the median on Interstate 55 in Madison County, Illinois and drove the
International southbound in the northbound lane of travel, striking Andrew’s vehicle.

27. At the time and place alleged above, Defendant LNJ Farms did one or more of
the following incompetent or negligent acts and thereby caused the injuries and damages in
this Complaint:

(a.) Loaned, leased, and/or entrusted the International to someone it knew
or should have known would not or could not operate the International
safely;

(b.)  Loaned, leased, and/or entrusted the Intemational to someone it knew
or should have known had a medical condition that would preclude that
person from the safe and reasonable operation of the International;

(c.) Loaned, leased, and/or entrusted the International to someone it knew
or should have known had health condition(s) that precluded or should
have precluded his operation of a commercial vehicle and the use of a
commercial driver’s license in the State of ILlinois:

(d.} Loaned, leased, and/or entrusted the International to someone it knew

or should have known had health condition(s) that would have or could

Page 16 of 23
Case 3:20-cv-00434-MAB. Document 1 Filed 05/08/20 Page 4° of 25 Page ID #18
\ : :

(e.)

have precluded the safe operation of a commercial vehicle in the State of
Illinois;

Loaned, leased, and/or entrusted the International to someone it knew
or should have known had health condition(s) that would have or could

have precluded the use of a commercial driver’s license in the State of

IHinois.

28. As a direct and proximate result of one or more of Defendant LNJ Farms’

foregoing negligent acts, Andrew was caused to sustain severe and permanently disabling and

disfiguring injuries, more specifically:

(a.)
(b.)
(c.)
(d.)
cS)
(f)

(g.)

(h.)

G.)
(k.)

He suffered injury to his back;

He suffered injury to his vertebrae;

He suffered injury to his spine;

He suffered injury to his muscles, ligaments and tendons;

He suffered bruising and injury to his muscjes and skin;

He was required to endure medical procedures, and therapies as a result of
the accident;

He is required to undergo further medical procedures which may include
surgery;

He suffered, and continues to suffer, great mental anguish;

He suffered, and continues to suffer, great physical pain;

He was, and continues to remain, unable to care for his own needs;

He lost, and will continue to lose, large sums of money from gainful

employment that he would have otherwise accrued except for his injuries;

Page 17 of 23
Case 8: 20-0v-00884- MAP Document 1 Filed 05/08/20 Page 19 of 25 Page ID #19

(l.) He has paid for, become liable for, and will continue to become liable for
large sums of money for medical care;
all to the damage of Plaintiff Andrew Frey in an amount in excess of fifty thousand dollars
($50,000.00), plus costs herein expended. |
WHEREFORE, Plaintiff Andrew Frey demands judgment against Defendant LNJ Farms
in an amount in excess of Fifty Thousand Dollars ($50,000.00), plus costs herein expended, and

such other relief as justice and equity demand.

COUNT IV
NEGLIGENCE AGAINST LNJ FARMS TRUCKING, LLC

Comes now the Plaintiff ANDREW FREY by and through his attorneys, G. Michael
Stewart of SIMMONS HANLY CONROY LLC, and for his Complaint against Defendant LNJ
FARMS TRUCKING, LLC states as follows:

1. On February 14, 2019, Defendant LNJ Farms Trucking, LLC (hereinafter “LNJ”)

owned the 2006 International Truck (hereinafter “International”) driven by Defendant Alan Reid

Buffington.

2. The International was registered to LNJ at its place of business in Batavia,
Towa.

3. The jurisdiction of this Court is proper as the accident occurred in Madison

County, Illinois, as hereinafter more fully shown.

4. That Plaintiff Andrew Frey (hereinafter “Andrew”) is a resident of Madison

County, [Hinois.

5. Defendant Alan Reid Buffington (hereinafter “Buffington”) is a resident of

Winfield, Iowa,

Page 18 of 23
Case 9:2 0-CV- O04 MAB SDOCUMEN 1 Filed 05/08/20 Page 0 of 25 Page ID #20

6. Defendant J&L Trucking (hereinafter “J&L”) is a business located at 1577 230%
Street, Batavia, Iowa, conducting business in the State of Illinois.

7. LNJ Farins is a business located at 1577 230% Street, Batavia, lowa, conducting
business in the State of [linois.

8. LNJ Farms Trucking, LLC is a business located at 1577 230% Street, Batavia,
Iowa, conducting business in the State of [llinois.

9. J&L owned the Internationa! operated by Buffington on February 14, 2019, in
Madison County, Illinois.

10, LNJ Farms owned the International operated by Buffington on February 14,
2019, in Madison County, Illinois.

1], LNJ owned the International operated by Buffington on February 14, 2019, in
Madison County, Illinois.

12, On February 14, 2019, Andrew was lawfully operating his motor vehicle
northbound on Interstate 55, Madison County, Illinois.

13. At the same time Andrew was operating his vehicle northbound on Interstate 55,
Buffington was operating the International southbound on Interstate 55, Madison County,
illinois.

14. Prior to February 14, 2019, Defendant Buffington had health condition(s) that
should have precluded his operation of the International,

15. Prior to February 14, 2019, Defendant Buffington had health condition(s) that
precluded, or should have precluded, his operation of a commercial vehicle and the use of a

commercial driver’s license in the State of Illinois.

16. Defendant LNJ had a professional business relationship with Defendant

Page 19 of 23
Case 3:20-cv-00434-MAB... Document 1 Filed 05/08/20 Page_21 of 25 Page ID #21

a

Buffington that put them on notice or should have put them on notice of Defendant Buffington’s
health condition(s).

17. Defendant LNJ loaned, leased, and/or entrusted the International to Defendant
Buffington when it knew or should have known Defendant Buffington would not operate the
International in a safe or lawful manner,

18. Defendant LNJ loaned, leased, and/or entrusted the International to Defendant
Buffington when it knew or should have known Defendant Buffington was not lawfully able to
operate a commercial vehicle in the State of Illinois.

19. Defendant LNJ loaned, leased, and/or entrusted the International to Defendant
Buffington when it knew or should have known Defendant Buffington was not fit to operate a
commercial vehicle in the State of Illinois.

20. Defendant LNJ loaned, leased, and/or entrusted the International to Defendant
Buffington when it knew or should have known Defendant Buffington would not or could not
safely operate a commercial vehicle.

21. That Defendant LNJ, as the owner of the International, had an exclusive or
superior right of control of the International driven by Defendant Buffington.

22. On February 14, 2019, Defendant LNJ owed a duty to Andrew, and other
motorists, to ensure its vehicle was operated by safe and competent, licensed drivers.

23. Defendant LNJ had a duty to Jones to ensure that any person that it loaned,
leased, and/or entrusted its International to would operate it in a safe, lawful and/or experienced
manner,

24. Notwithstanding Defendant LNJ’s duty to Andrew, it negligently loaned,

leased, and/or entrusted the International to Defendant Buffington, who it knew or should

Page 20 of 23
Case See NEE OOM 1 Filed 05/08/20 Page.22 of 25 Page ID #22

have known, had medical condition(s) that would make it unsafe for Defendant Buffington to
operate a commercial vehicle in the State of Illinois.

25. Notwithstanding Defendant LNIJ’s duty to Andrew, it negligently loaned,
ieased and/or entrusted the International to Defendant Buffington, who it knew or should
have known had health condition(s) that preciuded or should have precluded his operation of a
commercial vehicle and the use of a commercial driver’s license in the State of Iilinois.

26. On February 14, 2019, after Defendant LNJ negligently loaned, leased, and/or
entrusted Defendant Buffington with the International, Defendant Buffington, was
incompetent or negligent in the operation or use of the vehicle. Specifically, Defendant
Buffington crossed the median on Interstate $5 in Madison County, Tilimois and drove the
International southbound in the northbound lane of travel, striking Andrew’s vehicle.

27. At the time and place alleged above, Defendant LNJ did one or more of the
following incompetent or negligent acts and thereby caused the injuries and damages in this
Complaint:

(a.) Loaned, leased, and/or entrusted the International to someone it knew
or should have known would not or could not operate the International
safely;

(o.) | Loaned, leased, and/or entrusted the International to someone it knew
or should have known had a medical condition that would preclude that
person from the safe and reasonable operation of the International;

(c.}  Loaned, leased, and/or entrusted the International to someone it knew
or should have known had health condition(s) that precluded or should

have precluded his operation of a commercial vehicle and the use of a

Page 21 of 23
Case 3:20-cv-00434-MAB.. Document 1 Filed 05/08/20 Page.23 of 25 Page ID #23

(d.)

(e.)

e

commercial driver’s license in the State of illinois:
Loaned, leased, and/or entrusted the International to someone it knew
or should have known had health condition(s) that would have or could

have precluded the safe operation of a commercial vehicle in the State of

{llinois;

‘Loaned, leased, and/or entrusted the International to someone it knew

or should have known had health condition(s) that would have or could
have precluded the use of a commercial driver’s license in the State of

Illinois.

28. As a direct and proximate result. of one or more of Defendant LNJ’s foregoing

negligent acts, Andrew was caused to sustain severe and permanently disabling and disfiguring

injuries, more specifically:

(a.)
(b.)
(c.)
(d.)
(e.)
)

(g.)

(h.)

He suffered injury to his back:

He suffered injury to his vertebrae;

He suffered injury to his spine;

He suffered injury to his musctes, ligaments and tendons;

He suffered bruising and injury to his muscles and skin;

He was required to endure medical procedures, and therapies as a result of
the accident;

He is required to undergo further medical procedures which may include
surgery;

He suffered, and continues to suffer, great mental anguish;

He suffered, and continues to suffer, great physical pain;

Page 22 of 23
Case 3:20-cv-00434-MAB. Document 1 Filed 05/08/20 Page_24 of 25 Page ID #24

(j.) He was, and continues to remain, unable to care for his own needs;
(k.) He lost, and will continue to lose, large sums of money from gainful
employment that he would have otherwise accrued except for his injuries;
(.) He has paid for, become liable for, and will continue to become liable for
large sums of money for medical care:
all to the damage of Plaintiff Andrew Frey in an amount in excess of fifty thousand dollars
($50,000.00), plus costs herein expended.
WHEREFORE, Plaintiff Andrew Frey demands judgment against Defendant LNJ Farms

Trucking, LLC in an amount in excess of Fifty Thousand Dollars ($50,000.00), plus costs herein

expended, and such other relief'as justice and equity demand.

Respectfully submitted,

SIMMONS HANLY CONROY LLC
Attorneys for Plaintiff

{s/ G, Michael Stewart

G. Michael Stewart, IL#6230339
One Court Street

Alton, IL 62002

618.259.2229

618.259.2251 (Fax)
mstewari@simmonsfirm.com

Page 23 of 23
Case 3:20-cv-00434-MAB.. Document 1 Filed 05/08/20 Pagr-e of 25 Page ID #25
( ! .

* ““<FFILED“
Case Number 2020L 000411

Date: 3/24/2020 3:25 PM

Mark Von Nida

Clerk of Circuit Court

Third Judicial Circuit, Madison County Illinois

IN THE CIRCUIT COURT
THIRD JUDICIAL CIRCUIT
MADISON COUNTY, ILLINOIS

 

ANDREW FREY, ) coms
) Vo BS
Plaintiff, ) 2020L 000411°" = “rj
} ns
vs. ) No. co I
. ) om TTI
ALAN REID BUFF INGTON, ) TE a,
J&L TRUCKING, LNJ FARMS, and ) =
LNJ FARMS TRUCKING, LLC, } 2
)
Defendants. )

AFFIDAVIT PURSUANT TO SUPREME COURT RULE 222
The undersigned does hereby aver pursuant to Supreme Court Rule 222(b), based upon
information and belief, that the total damages sought in the instant cause of action has a value of

more than Fifty Thousand Dollars ($50.000.00), exclusive of interest and attorney fees.

Further, affiant sayeth not.

Respectfully Submitted,

SIMMONS HANLY CONROY

Attorneys for Plaintiff

‘sf G. Michael Stewart

G. Michael Stewart, IL#6230339
One Court Street

Alton, IL 62002

618.259.2222

618.259.2251 (Fax)
mInstewart@isimmonsfirm.com

Page 1 of 1
